Title: From Benjamin Franklin to Mary Stevenson, 7 June 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson

	
Dear Polly
London June 7. 1762
I received your Favour of the 27th. past, and have since expected your intended philosophical Epistle. But you have not had Leisure to write it!
Your good Mama is now perfectly well, as I think, excepting now and then a few Rheumatic Complaints, which however seem gradually diminishing.
I am glad to hear you are about to enjoy the Happiness of seeing and being with your Friends at Bromley. My best Respects to the good Doctor and Mrs. Hawkesworth; and say to the Dear Ladies that I kiss their Hands respectfully and affectionately.
Our Ships for America do not sail so soon as I expected; it will be yet 5 or 6 Weeks before we embark, and leave the old World for the New. I fancy I feel a little like dying Saints, who in parting with those they love in this World, are only comforted with the Hope of more perfect Happiness in the next. I have in America Connections of the most engaging kind, and happy as I have been in the Friendships here contracted, those promise me greater and more lasting Felicity. But God only knows whether those Promises shall be fullfilled.
Adieu, my Dear good Girl, and believe me ever Your affectionate Friend
B Franklin
